266 S.W.3d 321 (2008)
In the Interest of P.E.S. and J.L.S., Missouri Children's Division, Respondent,
v.
K.S., (Mother), Appellant.
No. WD 69027.
Missouri Court of Appeals, Western District.
September 23, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 28, 2008.
Lynn A. Davis, III, Kansas City, MO, for appellant.
Glen D. Webb, Jefferson City, MO and Katherine J. Rodgers, Kansas City, MO, for respondent.
Before DIV I: LOWENSTEIN, P.J., SPINDEN and HOWARD, JJ.

ORDER
PER CURIAM.
Mother's parental rights to her two children were terminated. The trial court cited three statutory sections for the termination. The Court of Appeals affirms the judgment on the basis of Section 211.447.4(3), and finds the termination is in the best interests of the children. Section 211.447. Affirmed. Rule 84.16(b).